DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "cutters" which are "received within one of the [saddle] recesses" and are also sub-elements in larger "cutting assemblies" of claims 5 & 19 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. This is discussed in more detail in the 112(b) rejection of claim 5 below.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 3-11, 16, 19 & 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 3, 4, 6, & 10 all recite "removability" of various features. While this is not improper per se, these features are also taught and claimed as being welded together. While it is certainly possible to break / separate a welded connection, in the examiner's experience, welding is not generally viewed as "removable" in the manner which Applicant is using it. It is unclear in light of the specification is "removable" is intended to encompass a different type of connection or if Applicant regards "welding" as a removable connection. Elaboration / correction for the written record is respectfully requested. The application has been examined with the assumption that welding is conventionally removable as this is consistent with the present disclosure.

Claim 10 also recites "each of the plurality of cutting assemblies is removably coupled one of the recesses". This appears to be a typo and missing something between "coupled" and "one". The examiner is unsure what Applicant intends for this word.

Claim 5 recites "a plurality of cutting assemblies, wherein each of the plurality of cutters forms a part of one of the plurality of cutting assemblies, wherein each of the plurality of cutting assemblies includes a body and one of the plurality of cutters is coupled to one of the plurality of bodies".
to wit: claim 1 is clearly written broadly with respect to the "cutters" (as is Applicant's right), and recites that "each of the plurality of cutters is received within one of the recess". Within claim 1 by itself, this is definite in light of the specification if "cutters" are given a broad interpretation of "cutters" being "cutting assemblies 16" which are indeed received within "recess 45" (figs 1 & 5). However, when claim 5 is reached, the "cutters" are defined as being only a sub element within a larger "plurality of cutting assemblies" and are more reasonably drawn to either cone 56 or individual teeth 60, neither of which are shown as being located within recess 45. 
Claims 6-11 depend from claim 5.

Claims 16 & 17 both depend from claim 1, but both reference "the gauge ring". This does not have proper antecedent basis in parent claim 1.

Claim 19 contains all the limitations of claim 5 and is similarly held as indefinite as described for claim 5 above. Claim 20 depend from claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2, 5-8, 12, 13, & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,086,751 (Taylor). Overlapping 102 rejections are presented because multiple references anticipate the independent claims but anticipate a different collection of dependent claims.

Independent claim 1: Tayler discloses a hole opener (bit has reamer / "hole opening" function: fig 1) configured for use with a directional drilling rig (intended use; the bit taught by Taylor has conventional drillpipe threading at 15 and therefore is capable of being used with a directional drilling rig), the hole opener comprising:
a shaft ("shank 11") including a first end (either the upper or lower end of "shank 11"), a second end (the other of the upper or lower end of 11); a longitudinal axis that extends through the first end and the second end (figs 1-4), and a plurality of slots that extends along the longitudinal axis between the first end and the second end ("each vertical face of the shank is provided with an undercut groove 17" - last full ¶ of the first column of page 2), the plurality of slots spaced apart around the longitudinal axis (figs 3 & 4), the shaft configured for rotation about the longitudinal axis by the hole opener (via upper threads 15 which connect to the overall drillstring, as is conventional and exceedingly well understood);
a plurality of blades that extend radially outward from the shaft ("keys 30" - fig 3; "shim keys 90" - fig 4), each of the plurality of blades received within one of the plurality of slots to couple the plurality of blades to the shaft for rotation with the shaft about the (figs 3 & 4);
a plurality of saddles ("blocks 25" - ¶ bridging the columns of page 2), each of the plurality of saddles including a slot that receives one of the plurality of blades (clearly shown in figs 3 & 4 but not individually numbered) to couple the saddle to the blade and the shaft for rotation with the blade and the shaft about the longitudinal axis (figs 3 & 4), each of the plurality of saddles including a recess (unnumbered recess that is clearly shown in figs 1-4 that holds elements 152-155); and
a plurality of cutters (any of 152-155, fig 1), each of the plurality of cutters is received within one of the recesses of the plurality of saddles (ibid) to couple the plurality of cutters to the shaft for rotation with the shaft about the longitudinal axis and to space the plurality of cutters around the longitudinal axis of the shaft (figs 3 & 4).

Dependent claims 2, 5-8, 12, 13, & 17: Taylor further discloses
Claim 2: a gauge ring ("cylindrical head 14" - fig 1. While this is a sub-feature of the overall "shank 11", there is nothing improper about this interpretation), wherein the 
    PNG
    media_image1.png
    424
    698
    media_image1.png
    Greyscale
gauge ring surrounds the longitudinal axis of the shaft (fig 1) and the gauge ring includes a plurality of saddle recesses (highlighted in the annotated version of fig 1 here), wherein each of the plurality of saddle recesses of the gauge rings receives one of the (plurality of 25 are clearly shown extending into the recesses within 14 as shown in the annotated figure here).

Claim 5: a plurality of cutting assemblies (overall assembly of 151-155), wherein each of the plurality of cutters forms a part of one of the plurality of cutting assemblies (ibid), wherein each of the plurality of cutting assemblies includes a body (can be drawn to either shaft 151 or the inner disk bodies which form the core of 152-155) and one of the plurality of cutters is coupled to one of the plurality of bodies (ibid).

Claim 6: each of the plurality of cutting assemblies are removable from the hole opener while adjacent cutting assemblies remain attached to the hole opener (Each assembly 151-155 is individually removable from the other groups about the bit. The removal of the crosswise bolts allows for one block 25 to be removed at a time).

Claim 7: each of the plurality of cutting assemblies includes the cutter rotatably coupled to the body (via shaft 151) such that the cutter rotates about a cutting axis relative to the body (figs 1-4) such that the cutter is rotatable about both the cutting axis and the longitudinal axis of the shaft (ibid).

Claim 8: the body (can be drawn to either shaft 151 or the inner disk bodies which form the core of 152-155) of each of the plurality of cutting assemblies is received in one of the recesses (unnumbered recess that is clearly shown in figs 1-4 that holds elements 152-155) of one of the plurality of saddles (fig 1).

Claim 12: the plurality of cutters are spaced apart around the longitudinal axis of the shaft (figs 3 & 4).

Claim 13: each of the plurality of cutters are located the same distance from the first end of the shaft (the "cutters" can be drawn to just 155, which are all at the same axial location: fig 1).

Claim 17: the gauge ring ("cylindrical head 14" - fig 1) extends between adjacent saddles to interconnect each of the plurality of saddles (fig 1).

	Independent claim 18: Taylor discloses a hole opener (figs 1-4) configured for use with a directional drilling rig (intended use; the bit taught by Taylor has conventional drillpipe threading at 15 and therefore is capable of being used with a directional drilling rig), the hole opener comprising:
	a shaft ("shank 11") including a first end (either the upper or lower end of "shank 11"), a second end (the other of the upper or lower end of 11), a longitudinal axis that extends through the first end and the second end (fig 1), and the shaft configured for rotation about the longitudinal axis by the hole opener (fig 1);
	a plurality of blades that extend radially outward from the shaft ("keys 30" - fig 3; "shim keys 90" - fig 4), each of the plurality of blades coupled to the shaft for rotation with the shaft about the longitudinal axis and spaced apart around the longitudinal axis of the shaft (figs 1-4);
("blocks 25" - ¶ bridging the columns of page 2), each of the plurality of saddles coupled to one of the plurality of blades and the shaft for rotation with the plurality of blades and the shaft about the longitudinal axis (figs 1-4); and
	a plurality of cutters (any of 152-155, fig 1), each of the plurality of cutters coupled to one of the plurality of saddles to couple the plurality of cutters to the shaft for rotation with the shaft about the longitudinal axis and to space the plurality of cutters around the longitudinal axis of the shaft (figs 1-4).

	Dependent claim 19 is a combination of claims 5 & 7, and is similarly rejected as described for those claims above.

	Dependent claim 20 is the same as claim 6, and is similarly rejected as described for that claim above.


Claims 1, 4-8, 12, & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,090,356 (Reed). Overlapping 102 rejections are presented because multiple references anticipate the independent claims but anticipate a different collection of dependent claims.

	Independent claim 1: Reed discloses a hole opener (title) configured for use with a directional drilling rig (intended use; the tool is capable of being connected to a directional drilling rig via 15), the hole opener comprising:
(10, fig 4) including a first end (either the upper or lower ends), a second end (the other of the upper or lower ends); a longitudinal axis that extends through the first end and the second end (fig 4), and a plurality of slots ("threaded holes 25' open at surfaces 19" - figs 4 & 5) that extends along the longitudinal axis between the first end and the second end (threaded holes 25' have an up-down length that extends between the first and second ends as viewed in fig 4), the plurality of slots spaced apart around the longitudinal axis (fig 5), the shaft configured for rotation about the longitudinal axis by the hole opener (via 15);
a plurality of blades that extend radially outward from the shaft (drawn to the bolts which extend outward from "threaded holes 25'" - figs 4 & 5), each of the plurality of blades received within one of the plurality of slots (ibid) to couple the plurality of blades to the shaft for rotation with the shaft about the longitudinal axis and to space the plurality of blades apart around the longitudinal axis of the shaft (ibid);
a plurality of saddles (drawn to the plurality of "angle members 34" with "surfaces 30 and 31" & "angle member 35" with "surfaces 32 and 33" - fig 6 - which mate with surfaces 18 & 19 - fig 4; ¶ bridging pages 1 & 2), each of the plurality of saddles including a slot that receives one of the plurality of blades ("which has bolt holes 42 placed corresponding to bolt holes 25, 25'" - second full ¶ of page 2) to couple the saddle to the blade and the shaft for rotation with the blade and the shaft about the longitudinal axis (second full ¶ of page 2), each of the plurality of saddles including a recess (recess formed by lower horizontal surface 32 and outer vertical surface 33 - fig 6); and
("cutter 46" - fig 3), each of the plurality of cutters is received within one of the recesses of the plurality of saddles (figs 1-3; the cutters may be attached to any of the various stages or "sections" - page 2, first column, lines 56-66) to couple the plurality of cutters to the shaft for rotation with the shaft about the longitudinal axis and to space the plurality of cutters around the longitudinal axis of the shaft (figs 1-3).

	Dependent claims 4-8, 12, & 13: Reed further discloses
Claim 4: one of the plurality of cutters is removable from the recess of the saddle in which the one of the plurality of cutters is received while an adjacent cutters remains coupled to the saddle in the recess the adjacent cutter is received ("cutter units 13" are individually removable from their respective recesses in their respective blocks: figs 1 & 3).

Claim 5: a plurality of cutting assemblies (plurality of "cutter units 13"), wherein each of the plurality of cutters ("cutter 46") forms a part of one of the plurality of cutting assemblies (figs 1 & 3), wherein each of the plurality of cutting assemblies includes a body (drawn to the unnumbered leg / bracket assembly of "cutter units 13" that hold rolling cutters 46, clearly shown but not individually numbered in figs 1 & 3. "Frame 39" in fig 2) and one of the plurality of cutters is coupled to one of the plurality of bodies (ibid).

Claim 6: each of the plurality of cutting assemblies are removable from the hole opener while adjacent cutting assemblies remain attached to the hole opener (Each cutter unit 13 is individually removable from the other units about the bit: figs 1-3).

Claim 7: each of the plurality of cutting assemblies includes the cutter rotatably coupled to the body ("The cutter 46 may be rotatably mounted in the recess 44 in any convenient manner. As here shown it is mounted upon the spindle portion" - page 2, first column, lines 46-48) such that the cutter rotates about a cutting axis relative to the body (figs 1-3) such that the cutter is rotatable about both the cutting axis and the longitudinal axis of the shaft (ibid).

Claim 8: the body (the unnumbered leg / bracket assembly of "cutter units 13" that hold rolling cutters 46, clearly shown but not individually numbered in figs 1 & 3. "Frame 39" in fig 2) of each of the plurality of cutting assemblies is received in one of the recesses (figs 1-3) of one of the plurality of saddles (ibid).

Claim 12: the plurality of cutters are spaced apart around the longitudinal axis of the shaft (figs 1-3).

Claim 13: each of the plurality of cutters are located the same distance from the first end of the shaft (figs 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,086,751 (Taylor) in view of US 5,027,914 (Wilson).
Claim 3: Taylor discloses all the limitations of the parent claims and further discloses that the gauge ring (14) is removably coupled to the plurality of blades and saddles (both the blades and saddles can be disassembled from the shaft as discussed for claim 1 above). However Taylor does not disclose that the ring is removably coupled to the shaft. Rather the ring 14 is a sub-element of the shaft itself.
However Wilson discloses the use of a gauge ring ("adjusting screw ring 55" - figs 1 & 2) that abuts removable blades in a hole opener ("blade 30" in "blade slots 23") that is removable from the shaft (fig 2; ¶ bridging cols 6 & 7).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the adjustable ring taught by Wilson in place the of the integral ring taught by Taylor. First, making a prior art integral / unitary element separable has been held to an obvious variation. See MPEP §2144.04, subsection V(C). Wilson teaches that such removability is known, and it allows for careful adjustment and tightening of the reamer blades during assembly (col 7:2-35).

Claims 9, 10, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,086,751 (Taylor) in view of US 2017/0167202 (Wagner). In light of the 112(b) rejections above, the "welding" and "removable" limitations have been interpreted as best able.
Claim 9: Taylor discloses all the limitations of the parent claims but does not expressly disclose a weld between the bodies of the cutting assemblies and the saddles. Rather mechanical fasteners (bolts) are taught.
	However Wagner discloses that welding a cutting assembly ("leg/cone assembly 8" - ¶ 32) to a saddle ("base plate 4" - ¶ 31) to secure it to a hole opener (title, fig 1) is a known and obvious variation of other fastening means, include "mechanical and/or adhesive means" (¶ 31).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use welds in place of mechanical fasteners as taught by Wagner to secure the cutting assemblies to the saddles taught by Taylor. These are known and obvious variations of fastening mechanisms (¶ 31), and amount to the simple substitution of known elements for each other with predictable results. While Reed discusses the "expansion and contraction of the drill bit" of the hole opener, the examiner does not view this as excluding the use of welding, as the present case uses the term to encompass removable connections as well (see dependent claim 10). In other words, the modification in view of Wagner is used in the same manner as the present case with respect to the primary reference Taylor

Claim 10: Taylor further discloses that the body of each of the plurality of cutting assemblies is removably coupled [to] one of the recesses of one of the plurality of saddles (Taylor, figs 1-3). Welded connections are "removable" per the present case's disclosure.

	Claims 14 & 15 are rejected over Taylor in view of Wagner as similarly described for claim 9 above and respectfully not repeated again here.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,086,751 (Taylor) in view of US 2006/0180354 (Belnap).
	Claim 11: Taylor discloses all the limitations of the parent claims but does not expressly disclose the materials that the cutters are formed from, thus forcing the reader to look elsewhere for a more detailed disclosure. Belnap discloses that it is known to use "polycrystalline diamond inserts and tungsten carbide inserts" in all forms of rock bits, including roller cone bits, hammer / percussive bits, and drag / rotary bits (¶ 8).
	Therefore it would have been obvious to the ordinary artisan at the time of filing to use PCD inserts or tungsten carbide teeth / inserts as taught by Belnap on the rolling cutters taught by Taylor. As mentioned above, Taylor doesn't disclose any materials, thus forcing the reader to look elsewhere. Belnap teaches that these materials are "commonly used cutting elements for roller cone rock bits", which Taylor is commensurate with. These materials are exceedingly well known in the art and are modern improvements to more antiquated roller cutters of the past.
The examiner also notes that this modification in view of Belnap is equally applicable to US 2,090,356 (Reed) as used above, but that such a modification is not presently made as it would be a merely cumulative rejection.


Claims 9, 10, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,090,356 (Reed) in view of US 2017/0167202 (Wagner). In light of the 112(b) rejections above, the "welding" and "removable" limitations have been interpreted as best able.
	Claim 9: Reed discloses all the limitations of the parent claims but does not expressly disclose a weld between the bodies of the cutting assemblies and the saddles. Rather mechanical fasteners (bolts) are taught.
	However Wagner discloses that welding a cutting assembly ("leg/cone assembly 8" - ¶ 32) to a saddle ("base plate 4" - ¶ 31) to secure it to a hole opener (title, fig 1) is a known and obvious variation of other fastening means, include "mechanical and/or adhesive means" (¶ 31).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use welds in place of mechanical fasteners as taught by Wagner to secure the cutting assemblies to the saddles taught by Reed. These are known and obvious variations of fastening mechanisms (¶ 31), and amount to the simple substitution of known elements for each other with predictable results. While Reed discusses the "detachable, interfitting sections" of the hole opener, the examiner does not view this as excluding the use of welding, as the present case uses the term to encompass removable 

	Claim 10: Reed further discloses that the body of each of the plurality of cutting assemblies is removably coupled [to] one of the recesses of one of the plurality of saddles (Reed, figs 1-3). Welded connections are "removable" per the present case's disclosure.

	Claim 16: Reed discloses all the limitations of the parent claims and further discloses a gauge ring (17, fig 4). Reed does not disclose a weld between the saddles and the gauge ring. Rather mechanical fasteners (bolts) are taught.
	However Wagner discloses that welding a cutting assembly ("leg/cone assembly 8" - ¶ 32) to a saddle ("base plate 4" - ¶ 31) to secure it to a hole opener (title, fig 1) is a known and obvious variation of other fastening means, include "mechanical and/or adhesive means" (¶ 31).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use welds in place of mechanical fasteners as taught by Wagner to secure the respective elements of Reed. These are known and obvious variations of fastening mechanisms (¶ 31), and amount to the simple substitution of known elements for each other with predictable results. While Reed discusses the "detachable, interfitting sections" of the hole opener, the examiner does not view this as excluding the use of welding, as the present case uses the term to encompass removable connections as well (see 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676